 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                            WESTERN DISTRICT OF WASHINGTON

 7                                             AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DEFENDANTS’ MOTION FOR
10                                                     RULE 23(d) PROTECTIVE ORDER
                             Plaintiffs,
11           v.
                                                       Note on Motion Calendar: February 7,
12   CHURCHILL DOWNS INCORPORATED, a                   2020
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                             Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                           Plaintiff,                DEFENDANTS’ MOTION FOR
                                                       RULE 23(d) PROTECTIVE ORDER
             v.
19
                                                       Note on Motion Calendar: February 7,
20   BIG FISH GAMES, INC., a Washington                2020
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                             Defendants.
25

26

27

28   DEFENDANTS’ MOTION FOR RULE 23(d)                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     PROTECTIVE ORDER (2:15-cv-00612-RBL; 2:19-cv-                 701 FIFTH AVENUE, SUITE 5600
                                                                 SEATTLE, WASH NGTON 98104-7097
     00199-RBL)                                                           +1 206 839 4300
 1                                                      TABLE OF CONTENTS

 2
     INTRODUCTION .......................................................................................................................... 1
 3
     BACKGROUND ............................................................................................................................ 2
 4
     LEGAL STANDARD..................................................................................................................... 3
 5
     ARGUMENT .................................................................................................................................. 4
 6
     I.        Edelson Has Engaged In Misleading And Coercive Conduct. ........................................... 4
 7
               A.         Edelson’s Opt-Out Website Is Misleading And Coercive. ..................................... 4
 8
               B.         Edelson’s Unauthorized Launch Of The Opt-Out Website Contradicts
 9                        Plaintiffs’ Prior Positions And Circumvents This Court’s Orders.......................... 8

10             C.         Edelson Has Engaged In Other Unauthorized And Undisclosed
                          Communications With Putative Class Members. ................................................... 9
11
     II.       The Court Should Order Edelson To Cease Operating The Website, Invalidate
12             Any Opt-Outs Obtained Through The Website, Monitor Any Further
               Communications, And Require Corrective Notice. .......................................................... 10
13
     CONCLUSION ............................................................................................................................. 12
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL; 2:19-                                                    701 F FTH AVENUE, SUITE 5600
                                                                            -i-                   SEATTLE, WASH NGTON 98104-7097
      cv-00199-RBL)                                                                                        +1 206 839 4300
 1
                                                    TABLE OF AUTHORITIES
 2
                                                                                                                                    Page(s)
 3
     Cases
 4
     AT&T Mobility LLC v. Concepcion,
 5
       563 U.S. 333 (2011) ...............................................................................................................5, 6
 6
     Doyon v. Rite Aid Corp.,
 7      279 F.R.D. 43 (D. Me. 2011) .................................................................................................3, 7

 8   Georgine v. Amchem Prod., Inc.,
        160 F.R.D. 478 (E.D. Pa. 1995) ...............................................................................................11
 9
     Gulf Oil Co. v. Bernard,
10      452 U.S. 89 (1981) .................................................................................................................3, 4
11
     Hamm v. TBC Corp.,
12     597 F. Supp. 2d 1338 (S.D. Fla.), aff’d, 345 F. App’x 406 (11th Cir. 2009) ..........................12

13   Lance v. Dennis,
        546 U.S. 459 (2006) ...................................................................................................................9
14
     Maddox v. Knowledge Learning Corp.,
15     499 F. Supp. 2d 1338 (N.D. Ga. 2007) ....................................................................................11
16   In re McKesson HBOC, Inc. Sec. Litig.,
17       126 F. Supp. 2d 1239 (N.D. Cal. 2000) .....................................................................................4

18   Moulton v. U.S. Steel Corp.,
       581 F.3d 344 (6th Cir. 2009) ...................................................................................................12
19
     Rackemann v. LISNR, Inc.,
20      No. 17-cv-00624 (S.D. Ind.) ......................................................................................................3
21   Salgado v. O’Lakes,
22      2014 WL 7272784 (E.D. Cal. Dec. 18, 2014) ...........................................................................3

23   Self v. TPUSA, Inc.,
         2008 WL 4372928 (D. Utah Sept. 19, 2008) ...........................................................................11
24
     Other Authorities
25
     Federal Rule of Civil Procedure 23(d) ................................................................................... passim
26
     Wash. R. Prof’l Conduct 4.3 ............................................................................................................8
27

28    DEFENDANTS’ REQUEST TO STRIKE                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RECONSIDERATION AND                                                              701 FIFTH AVENUE, SUITE 5600
      OPPOSITION TO MOTION TO STAY (2:15-cv-                            - ii -                  SEATTLE, WASH NGTON 98104-7097
                                                                                                         +1 206 839 4300
      00612-RBL; 2:19-cv-00199-RBL)
 1                                           INTRODUCTION

 2          In October 2019, Plaintiffs came to the Court for emergency relief, seeking to prevent the

 3   dissemination of a pop-up notification by Defendant Big Fish Games to its customers regarding

 4   the Terms of Use that have governed access to and use of Big Fish Casino (“BFC”) since before

 5   this litigation began—which Plaintiffs mischaracterized as an “unsanctioned opt-out campaign.”

 6   Kater Dkt. 122 at 2. Over Defendants’ objections, the Court granted Plaintiffs’ motion, forbade

 7   further dissemination of the October 2019 pop-up, and ordered that any subsequent

 8   communications to putative class members about this litigation, including the impact of the

 9   Terms of Use on users’ rights to participate in the litigation, be subject to Court pre-approval and

10   comply with numerous requirements. See Kater Dkt. 137.

11          While Defendants complied with all of these requirements, Plaintiffs’ counsel exempted

12   themselves from the Court’s standards and launched a campaign to communicate numerous

13   misleading statements to putative class members. Specifically, on or before January 22, 2020,

14   Plaintiffs’ counsel, the Edelson law firm, launched the website “www.nocasinoarbitration.com”

15   expressly encouraging putative class members to opt out of the dispute resolution provision in

16   the Terms of Use (the “Opt-Out Website”), presumably in the hopes that such users would

17   become Edelson clients, either individually or as part of a class that Edelson will seek to certify.

18   The Opt-Out Website advises users that they may “opt out of Big Fish Games’ Arbitration

19   Provision” by filling out an Edelson-created online form. Edelson has also purchased Facebook

20   and Google ads directing putative class members to the Opt-Out website, and at least one

21   putative class member reported receiving a call from an attorney from Edelson who made

22   comments disparaging of the games and referred to a class action lawsuit.

23          The Opt-Out Website—as well as Edelson’s paid-for ads and other communications

24   directing putative class members to the Website—is coercive and misleading, effectively

25   circumvents this Court’s orders regarding communications with putative class members about

26   this litigation, and improperly advocates in favor of Plaintiffs’ legal position to unrepresented

27   individuals, without disclosing that neutral legal advice could be sought elsewhere. Pursuant to

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                            ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL; 2:19-                          701 F FTH AVENUE, SUITE 5600
                                                        -1-             SEATTLE, WASH NGTON 98104-7097
      cv-00199-RBL)                                                              +1 206 839 4300
 1   its Rule 23(d) authority and other inherent powers, this Court should order Edelson to

 2   immediately take down the Opt-Out Website and cease misleading communications with

 3   putative class members, in addition to the other remedial measures specified below.

 4                                              BACKGROUND

 5             On November 19, 2019, the Court granted Plaintiffs the relief described above. Kater

 6   Dkt. 137. On November 29, 2019, both parties submitted to the Court proposed pop-up

 7   communications to putative class members. Kater Dkts. 138–39. Defendants objected that

 8   many statements in Plaintiffs’ proposed pop-up were misleading. Kater Dkt. 138 at 3–4.

 9   Finding that Defendants’ proposal was “a much briefer, more neutral message” that “satisfie[d]

10   Rule 23[(d)] as it has been applied in the cases the Court relied upon in its prior Orders,” and that

11   Plaintiffs’ proposal went “far beyond” the November 19 Order’s requirements, the Court

12   approved Defendants’ proposed pop-up. Kater Dkt. 145 at 3.

13             On January 22, 2020, Plaintiffs filed a notice that Edelson had “established a website”

14   that they claimed would “aid putative class members in exercising the right to opt out of the

15   dispute resolution provision in Big Fish Games’ Terms of Use.” Kater Dkt. 159 at 2; see

16   Declaration of Lindsey Barnhart Ex. A. The website contains the same messaging featured in

17   Plaintiffs’ November 29 proposed pop-up, which the Court did not adopt. See Kater Dkts. 139-

18   1, 145. Plaintiffs pledged to “meet and confer in good faith with all parties to ensure that all

19   information presented on this website is true and accurate.” Kater Dkt. 159 at 2. The next day,

20   Defendants requested a meet-and-confer call; Plaintiffs responded that “[t]his is not an

21   emergency” and claimed to be unavailable until the following week. See Barnhart Decl. ¶ 3 &

22   Ex. B at 3.1

23

24   1
       By contrast, Defendants’ counsel promptly addressed a technical error that had caused BFC to
25   inadvertently display for fewer than 90 minutes during the afternoon of January 21, 2020 an
     incorrect version of the Court-approved pop-up that contained the phone number for Plaintiffs’
26   counsel of record instead of a 1-800 number. Kater Dkt. 158 at ¶ 6. Plaintiffs’ counsel notified
     Defendants’ counsel of the incorrect phone number, and Defendants’ counsel responded 35
27   minutes later to confirm that the error had been corrected. Barnhart Decl. ¶ 13 & Ex. G.
28
         DEFENDANTS’ MOTION FOR RULE 23(d)                         ORRICK, HERRINGTON & SUTCLIFFE LLP
         PROTECTIVE ORDER (2:15-cv-00612-RBL;                             701 FIFTH AVENUE, SUITE 5600
                                                       -2 -             SEATTLE, WASH NGTON 98104-7097
         2:19-cv-00199-RBL)                                                      +1 206 839 4300
 1             In correspondence and during the meet-and-confer call, Defendants’ counsel identified

 2   specific statements on the Opt-Out Website that are misleading. Id. ¶¶ 3, 7 & Ex. B at 1.

 3   Edelson refused to modify or correct any of the statements. Id. ¶ 7 & Ex. E at 1–4. In response

 4   to questioning by Defendants’ counsel, Edelson admitted that it had purchased Google and

 5   Facebook ads directing putative class members to the Website. See id. ¶ 5 & Exs. C & D. When

 6   asked why it had disclosed to the Court only the Opt-Out Website, and not the ads, Edelson

 7   stated it did not believe the ads are communications subject to disclosure.2 Id. ¶ 6.

 8             Moreover, at least one of Edelson’s clients has encouraged other BFC users to visit the

 9   Opt-Out Website and opt out of arbitration. Id. ¶ 11 & Ex. F. During the parties’ meet and

10   confer, Edelson declined to state whether its lawyers had directed or urged their clients to send

11   such messages, claiming that such information is protected by the attorney-client privilege. Id.

12   ¶ 11. Further, at least two users have reported receiving calls from attorneys, and one user

13   reported that the attorney who called her was from Edelson, that the attorney made comments

14   disparaging of the games, and that the attorney referred to a class action lawsuit. Id. ¶ 12.

15                                              LEGAL STANDARD

16             Federal Rule of Civil Procedure 23(d) endows district courts with “both the duty and the

17   broad authority to exercise control over a class action and to enter appropriate orders governing

18   the conduct of counsel and parties,” Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981), and

19   prohibits counsel and parties from disseminating coercive or misleading communications to

20   putative class members, Salgado v. O’Lakes, 2014 WL 7272784, at *12 (E.D. Cal. Dec. 18,

21   2014). Rule 23(d) relief may be issued in the form of a protective order. See, e.g., Doyon v. Rite

22   Aid Corp., 279 F.R.D. 43, 50 (D. Me. 2011) (issuing Rule 23(d) protective order imposing “court

23   supervision of communications between the plaintiff’s counsel and putative class members”).

24

25
     2
       Edelson attorneys—including some of the same attorneys who represent Plaintiffs—stipulated
26   on the record in a different matter that Facebook ads purchased by Edelson and targeting putative
     class members in that case contained incorrect information. See Rackemann v. LISNR, Inc., No.
27   17-cv-00624 (S.D. Ind.), Dkts. 228-2 at 3 (Jan. 28, 2018 ) & 320-1 at 3 (Oct. 10, 2018).
28
         DEFENDANTS’ MOTION FOR RULE 23(d)                         ORRICK, HERRINGTON & SUTCLIFFE LLP
         PROTECTIVE ORDER (2:15-cv-00612-RBL;                            701 FIFTH AVENUE, SUITE 5600
                                                      -3 -             SEATTLE, WASH NGTON 98104-7097
         2:19-cv-00199-RBL)                                                     +1 206 839 4300
 1                                              ARGUMENT

 2   I.     Edelson Has Engaged In Misleading And Coercive Conduct.

 3          Edelson’s Opt-Out Website subverts BFC users’ free choice whether to arbitrate

 4   individually any potential claims by promulgating misleading statements about arbitration and

 5   circumventing the Court-mediated process for communicating with putative class members about

 6   these subjects. Indeed, the launch of the Opt-Out Website contradicts positions taken by

 7   Plaintiffs in arguing for the suppression of Defendants’ October 2019 pop-up. Edelson should be

 8   prohibited from engaging in unsupervised communications with putative class members about

 9   the litigation and from spreading misleading information to those unrepresented parties.

10          A.      Edelson’s Opt-Out Website Is Misleading And Coercive.
11          Rule 23(d) grants this Court broad authority to regulate communications with putative

12   class members that are misleading, coercive, or abusive. See Gulf Oil Co., 452 U.S. at 102. The

13   Opt-Out Website is rife with statements that mislead or coerce BFC users to make the choice

14   preferred by Edelson—i.e., opting out of arbitration—rather than whatever voluntary, knowing

15   choice those users would reach on their own, without biased influence from a law firm that

16   stands to derive a direct financial benefit from that choice.

17          The URL of the Opt-Out Website is www.nocasinoarbitration.com and the headline

18   reads, “Say No To Big Fish Arbitration.” Barnhart Decl. Ex. A. One can only imagine

19   Edelson’s reaction had Defendants’ communications to putative class members led with the

20   headline, “Say No to Edelson Class Action”—or if, as here, Defendants’ counsel had done so.

21   This exhortation to putative class members that they should opt of the dispute resolution

22   provision in the Terms of Use, made in the guise of neutral advice, is coercive and therefore

23   violates Rule 23(d). See In re McKesson HBOC, Inc. Sec. Litig., 126 F. Supp. 2d 1239, 1243

24   (N.D. Cal. 2000) (“Prime among [Rule 23 concerns] is the concern that absent class members

25   should not be forced into a class against their will.”). By presenting this headline and numerous

26   other statements disparaging arbitration, see infra, while staying conspicuously silent as to the

27   many benefits of arbitration, the Opt-Out Website misleads putative class members into the false

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                              ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                                 701 FIFTH AVENUE, SUITE 5600
                                                      -4 -               SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                          +1 206 839 4300
 1   belief that they will necessarily be better off joining Edelson’s putative class action than

 2   individually arbitrating their claims. See, e.g., AT&T Mobility LLC v. Concepcion, 563 U.S. 333,

 3   348 (2011) (“In bilateral arbitration, parties . . . realize the benefits of private dispute resolution:

 4   lower costs, greater efficiency and speed, and the ability to choose expert adjudicators to resolve

 5   specialized disputes.” (citation omitted)).

 6           The rest of the Opt-Out Website contains numerous similarly misleading statements,

 7   including many of the same statements that Defendants identified as misleading in Plaintiffs’

 8   November 29 proposed pop-up to putative class members, see Kater Dkt. 138 at 3–4, which the

 9   Court declined to approve, Kater Dkt. 145.
            1.     “If you give up your rights and agree to arbitration, you might be giving up
10
     your chance to recover all of the money you have spent, even if the court later decides that
11   Big Fish has to give players refunds.”

12   Barnhart Decl. Ex. A (emphasis in original). This statement misleadingly implies that class

13   action participation is the only means by which BFC users can advance claims similar to those

14   alleged in this litigation, when, in fact, these claims would be equally available to a BFC user in

15   arbitration. Moreover, the Opt-Out Website is silent as to the many benefits users would be

16   giving up by opting out of arbitration. See Concepcion, 563 U.S. at 348.
             2.      “There is no judge and no jury in arbitration[.]”
17
     Barnhart Decl. Ex. A. This statement is misleading because it conspicuously fails to note that
18
     any arbitration would in fact be “judged” by a neutral arbitrator, or to detail the many benefits of
19
     arbitration, suggesting instead by omission that the decision-making process is arbitrary.
20
             3.     “Big Fish’s Terms of Use say that you can only file claims that are less than a
21   year old. But the Plaintiffs in the two class actions believe you can recover all of your
     losses. If you give up your rights, you might be giving up your only opportunity to recover
22
     for losses that are more than a year old.”
23   Barnhart Decl. Ex. A (emphases in original). This statement misrepresents that different
24   limitations periods apply to class action claims and arbitrated claims, when, in fact, all BFC users
25   who agree to the Terms of Use, whether or not they opt out of arbitration, agree to a one-year
26   filing deadline for all claims. See Kater Dkt. 128-5 at 11. Indeed, Plaintiffs have conceded, in
27   briefs to this Court and the Ninth Circuit, that the one-year statute of limitations applies to the
28
      DEFENDANTS’ MOTION FOR RULE 23(d)                              ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                                  701 FIFTH AVENUE, SUITE 5600
                                                        -5 -              SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                           +1 206 839 4300
 1   claims of any BFC user who accepts the Terms of Use. See Kater Dkt. 151 at 12 (“agreeing to

 2   the Terms [of Use] means being bound by a single-year statute of limitations provision” to which

 3   the opt-out right does not apply); Ninth Circuit Case No. 19-36090 Dkt. 11 at 11 (“Putative class

 4   members who agree to the [Terms of Use] would thus be giving up longer statutory limitations

 5   periods . . . as well as the tolling effect of the original Kater and Thimmegowda complaints[.]”).
            4.     “Big Fish says you have thirty (30) days to opt out, and it is not clear when
 6
     they think the thirty-day clock starts running.”
 7   Barnhart Decl. Ex. A. The Terms of Use expressly state that users must send any notice of opt
 8   out “within thirty (30) days of your acceptance of these Terms of Use.” Kater Dkt. 128-5 at
 9   11 (emphasis in original).3
10          5.      “There is no charge to you to keep your right to participate in the class
     actions, and if the Court allows the cases to proceed as class actions, it will appoint lawyers
11
     to represent Big Fish players. . . . If you decide to give up your rights, starting an
12   arbitration would cost you $250, and if you wanted a lawyer, you would have to pay for one
     yourself.”
13
     Barnhart Decl. Ex. A (emphases in original). This statement misleadingly suggests that
14
     participating in any class action is free when, in fact, a sizeable portion of any recovery would
15
     likely be taken by class counsel,4 while at the same time neglecting to mention that users’
16
     arbitration costs are capped at $250. In addition, as noted above, arbitration frequently carries
17
     greater benefits in terms of expediency and efficiency than litigation—benefits the Opt-Out
18
     Website misleadingly omits. Concepcion, 563 U.S. at 348.
19
           6.     “Didn’t I already see something about this? In October, you may have seen a
20   pop-up about Big Fish Games’ Terms of Use. A federal judge has decided that the pop-up
     was misleading and coercive. You should disregard it.”
21

22

23
     3
       During meet-and-confer, Edelson took the position that the date of “acceptance” is unclear
24   because determining when a user accepts the Terms of Use is a fact-intensive, individualized
     inquiry. Barnhart Decl. ¶ 9. While Defendants agree that contract acceptance is an
25   individualized inquiry that cannot be resolved on a classwide basis, that is beside the point. The
26   Terms of Use clearly state that the opt-out clock starts as of the day a user accepts the Terms.
     4
      Edelson did not disclaim any intent to seek attorneys’ fees from any class recovery during the
27   parties’ meet and confer. Id. ¶ 10.
28
         DEFENDANTS’ MOTION FOR RULE 23(d)                        ORRICK, HERRINGTON & SUTCLIFFE LLP
         PROTECTIVE ORDER (2:15-cv-00612-RBL;                            701 FIFTH AVENUE, SUITE 5600
                                                     -6 -              SEATTLE, WASH NGTON 98104-7097
         2:19-cv-00199-RBL)                                                     +1 206 839 4300
 1   Barnhart Decl. Ex. A (emphases in original). This statement is misleading because it

 2   conspicuously fails to note that the current pop-up—the only pop-up disseminated to all BFC

 3   users—is Court-approved. A reader may therefore be deceived into wrongly believing this

 4   Court-approved pop-up was declared misleading and coercive, and should be disregarded.
            7.      “Big Fish Games’ Terms of Use ask you, by default, to give up your right to
 5
     participate in two class action lawsuits. . . . These lawsuits claim that players, including
 6   you, are entitled to a refund of ALL money they have spent on Big Fish Casino and
     Jackpot Magic Slots because they are unlicensed gambling games.”
 7
     Barnhart Decl. Ex. A (emphasis in original). First, no class has been certified, and not every
 8
     BFC user would be eligible to participate even if a class were certified because, among other
 9
     reasons, they may previously have accepted the Terms of Use (and not opted out of arbitration),
10
     and/or they may not be encompassed in any class definition. Second, Plaintiffs’ Complaints do
11
     not mention Jackpot Magic Slots, an entirely separate app that no Plaintiff alleges she played.
12
     See generally Kater Dkt. 85; Thimmegowda Dkt. 1.
13
            8.     “If you have questions [sic] any questions, please send an email to
14   casinolawsuits@edelson.com or call Edelson PC at 1-800-347-5750.”

15   Barnhart Decl. Ex. A. This statement is misleading because it holds Edelson out as capable of

16   providing neutral legal advice regarding Big Fish Games’ Terms of Use and this litigation in

17   general. That is precisely what Rule 23(d) is meant to guard against. Doyon, 279 F.R.D. at 50

18   (D. Me. 2011) (“The Court’s primary purpose in supervising communications is . . . to ensure

19   that potential class members receive accurate and impartial information regarding the status,

20   purposes and effects of the class action.” (citation omitted) (omission in original)).
            9.      “A federal appellate court has already decided the key issue in this case in
21
     favor of the players.”
22   Barnhart Decl. Ex. A. This statement and others on the Opt-Out Website misleadingly suggest
23   that class recovery is a foregone conclusion, despite the fact that the only merits determination
24   made so far in this litigation is that Plaintiff Kater’s original complaint could withstand a motion
25   to dismiss, and very little fact discovery (and no expert discovery) has occurred. Similar to a
26   website statement to putative class members at issue in Jones v. Casey’s General Stores,
27

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                            ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                               701 FIFTH AVENUE, SUITE 5600
                                                      -7 -             SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                        +1 206 839 4300
 1   Edelson’s statement is misleading because it “implies that [a party’s] liability . . . has already

 2   been proven.” 517 F. Supp. 2d 1080, 1088 (S.D. Iowa 2007).

 3          B.      Edelson’s Unauthorized Launch Of The Opt-Out Website Contradicts
                    Plaintiffs’ Prior Positions And Circumvents This Court’s Orders.
 4
            When Big Fish Games in October 2019 disseminated an in-game communication to a
 5
     portion of BFC users regarding the Terms of Use and this litigation, Plaintiffs moved to enjoin
 6
     such communication in part because it was sent “[w]ithout telling Plaintiffs or their counsel, and
 7
     without Court approval.” Kater Dkt. 122 at 2. Yet Edelson launched its website without
 8
     informing anyone. Plaintiffs also described Defendants’ October 2019 pop-up as a “manifestly
 9
     improper communication[],” and posited that “Defendants obviously do not want putative class
10
     members to be able to participate in these lawsuits, and the goal in sending the communications
11
     is to make sure they don’t.” Id. at 3, 7; see also id. at 9 (similar); Kater Dkt. 129 at 9–10
12
     (similar). Although Defendants dispute those characterizations of the October 2019 pop-up, they
13
     aptly describe the Opt-Out Website, wherein Edelson makes abundantly clear what it wants
14
     putative class members to do: “Say No To Big Fish Arbitration.” Barnhart Decl. Ex. A; see also
15
     Casey’s Gen. Stores, 517 F. Supp. 2d at 1088-89 (threatening to sanction plaintiffs where they
16
     “have undertaken precisely the type of one-sided, misleading communications with putative
17
     [class] members that they claim Defendant undertook”). Worse, the Opt-Out Website comes
18
     from counsel, with the attendant veneer of authority and objectivity, increasing its coerciveness.
19
            In previous Rule 23(d) briefing, Plaintiffs wrongly accused Defendants’ counsel of
20
     violating Washington professional ethics rules providing that in “situations involving
21
     unrepresented persons whose interests may be adverse to those of the lawyer’s client . . . the
22
     possibility that the lawyer will compromise the unrepresented person’s interests is so great that
23
     [Rule 4.3] prohibits the giving of any advice, apart from the advice to obtain the services of
24
     another legal practitioner.” Wash. R. Prof’l Conduct 4.3, cmt. 2; see Dkt. 129 at 7 n.2. Here,
25
     Edelson is purporting to provide opt-out services to unrepresented putative class members and
26
     advocating for them to make Edelson’s preferred choice to forego arbitration, despite the fact
27

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                             ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                                701 FIFTH AVENUE, SUITE 5600
                                                      -8 -              SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                         +1 206 839 4300
 1   that many putative class members—for example, those who would prefer the expediency and

 2   confidentiality of arbitration—may have interests adverse to Edelson. In short, Edelson is doing

 3   exactly what it baselessly accused Defendants’ counsel of doing three months ago.

 4          Nor can the Opt-Out Website be squared with the Court’s previous rejection of Edelson’s

 5   request that the Court appoint it as interim class counsel in order to “to advise [putative class

 6   members] what they’re giving up” by agreeing to arbitration, and “for the purpose of negotiating

 7   any change to the existing legal relations between putative class members and Defendants.”

 8   Kater Dkt. 122 at 12. After the Court denied the request, Edelson nevertheless launched a

 9   website advising putative class members not to agree to arbitration and claiming to be able to opt

10   out of the dispute resolution provision of the Terms of Use on those users’ behalf. This conduct

11   circumvents the Court’s order by doing precisely what Edelson previously conceded by its

12   actions would require a Court order—an order the Court declined to grant. Cf. Lance v. Dennis,

13   546 U.S. 459, 463 (2006) (citation omitted) (an “aggrieved litigant cannot be permitted to do

14   indirectly what he no longer can do directly”).

15          Finally, the Court’s November 19 Order ruled that any “initial communication directed

16   [by Defendants] to putative class members [regarding the Terms of Use]” would be subject to

17   Court pre-approval and would have to satisfy four requirements, including that it would have to

18   “advise players to contact an attorney for advice on any of the legal terms.” Kater Dkt. 137 at 12

19   (emphasis added). Edelson apparently believes that it should not be held to this same standard,

20   having now issued unsanctioned communications to putative class members that, in addition to

21   being misleading and coercive, see supra Section I.A, fail to inform putative class members that

22   they should seek counsel “for advice on any of the legal terms” in the Terms of Use—other than

23   calling Edelson directly with “any question,” see Barnhart Decl. Ex. A.

24          C.      Edelson Has Engaged In Other Unauthorized And Undisclosed
                    Communications With Putative Class Members.
25
            While Edelson notified the Court and the parties of its Opt-Out Website, it did not file a
26
     similar notice of the other unauthorized communications it has recently directed to putative class
27

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                            ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                                701 FIFTH AVENUE, SUITE 5600
                                                       -9 -             SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                         +1 206 839 4300
 1   members. For example, Edelson paid for targeted Facebook and Google ads directing putative

 2   class members to the Opt-Out Website, without first requesting Court approval or even notifying

 3   the Court or the parties. See Barnhart Decl. ¶ 5 & Exs. C & D. Defendants have obtained those

 4   ads, which contain similarly improper language as the Opt-Out Website, such as “Say No To Big

 5   Fish Arbitration.” See id. Exs. C & D; supra Section I.A. In addition, at least one of Edelson’s

 6   clients has encouraged other BFC users to visit the Opt-Out Website and opt out of arbitration.

 7   Barnhart Decl. ¶ 11 & Ex. F. And finally, at least two users have reported receiving calls from

 8   attorneys, and one user reported that the attorney who called her was from Edelson, and that the

 9   attorney disparaged the games and referred to a class action lawsuit. Id. ¶ 12.

10          Given Edelson’s demonstrated interest in driving traffic to the Opt-Out Website and

11   procuring arbitration opt-outs from putative class members, these communications raise

12   substantial concerns that Edelson is directly or indirectly communicating with, and effectively

13   offering legal advice and services to, unrepresented putative class members. See Washington

14   Rules of Professional Conduct ( “RPC”) 7.3 (prohibiting client solicitation “directly or through a

15   third person, by in-person, live telephone, or real-time electronic contact” when a significant

16   motive is pecuniary gain); see also id. cmt. 2 (noting a “potential for abuse” in such situations).

17   II.    The Court Should Order Edelson To Cease Operating The Website, Invalidate Any
            Opt-Outs Obtained Through The Website, Monitor Any Further Communications,
18          And Require Corrective Notice.
19          Rule 23(d) and this Court’s inherent powers provide the Court with ample authority to
20   prohibit Edelson’s improper, misleading, and coercive communications, and to address the
21   fallout from those communications. Four forms of relief are appropriate and warranted here.
22          First, the Court should order Edelson to cease operating the Opt-Out Website and
23   associated misleading media campaign, and order that any communications by Edelson to
24   putative class members (not including its clients) about the litigation or Terms of Use must first
25   be submitted for Court pre-approval, to ensure that such communications are free of any
26   misleading and/or coercive statements. See Kater Dkt. 137. In analogous contexts, courts have
27   ordered corrections to misleading statements on plaintiff-operated websites that, like the Opt-Out
28
      DEFENDANTS’ MOTION FOR RULE 23(d)                            ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                               701 FIFTH AVENUE, SUITE 5600
                                                     - 10 -            SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                        +1 206 839 4300
 1   Website, were directed at putative class members. See Casey’s Gen. Stores, 517 F. Supp. 2d at

 2   1089 (ordering removal of “offending website information from the public domain” until it could

 3   be replaced with “factual, accurate, and balanced” information); Maddox v. Knowledge Learning

 4   Corp., 499 F. Supp. 2d 1338, 1344–45 (N.D. Ga. 2007) (ordering and prescribing corrections to

 5   statements on plaintiffs’ website).

 6          Second, any opt-outs obtained through Edelson’s misleading and coercive Opt-Out

 7   Website should be invalidated under Rule 23(d). Where, as here, a party engages in misleading

 8   or coercive communications, courts have invalidated opt-out forms obtained through those

 9   communications. See, e.g., Georgine v. Amchem Prod., Inc., 160 F.R.D. 478, 490, 504–05 (E.D.

10   Pa. 1995) (invalidating opt-outs obtained through counsel communications deemed misleading

11   because they created the false impression that opting out was the only way to secure recovery,

12   and “did not reveal the personal interests of the drafters”); see also Self v. TPUSA, Inc., 2008 WL

13   4372928, at *5 (D. Utah Sept. 19, 2008) (invalidating opt-ins in FLSA collective action obtained

14   through plaintiffs’ counsel-operated website containing statements deemed misleading because

15   they were “presented as factual and legal conclusions rather than merely as Plaintiffs’

16   contentions”); Casey’s Gen. Stores, 517 F. Supp. 2d at 1088–89 (holding that plaintiff-operated

17   website facilitating plaintiff opt-ins in FLSA collective action was misleading because it gave

18   “the impression that Defendant’s liability [was] already settled and did not inform putative

19   members “that they may contact counsel of their own choice,” and ordering that further such

20   communications may result in “invalidation” of any opt-ins).

21          Third, any BFC user who purports to opt out of the arbitration agreement through the

22   Opt-Out Website should receive Court-approved corrective notice: (1) notifying the user that his

23   or her opt-out has been invalidated; (2) explaining that the Opt-Out Website contained

24   misinformation; (3) explaining what information was misleading and why; (4) notifying the user

25   that he or she remains free to opt out or not opt out of the disputed resolution provision within 30

26   days of the corrective notice and pursuant to the procedures in the Terms of Use; and (5)

27   indicating that any questions about the litigation or the impact of the Terms of Use on any legal

28
      DEFENDANTS’ MOTION FOR RULE 23(d)                           ORRICK, HERRINGTON & SUTCLIFFE LLP
      PROTECTIVE ORDER (2:15-cv-00612-RBL;                               701 FIFTH AVENUE, SUITE 5600
                                                    - 11 -             SEATTLE, WASH NGTON 98104-7097
      2:19-cv-00199-RBL)                                                        +1 206 839 4300
 1   rights in the litigation should be discussed with an attorney.5 See Moulton v. U.S. Steel Corp.,

 2   581 F.3d 344, 353 (6th Cir. 2009) (affirming order of corrective notice to “unwind the

 3   confusion” caused by plaintiffs’ attorney’s unilateral communication with putative class

 4   members to procure class opt-outs).

 5             Fourth, the Court would be well within its discretion to order further relief and/or

 6   oversight of Edelson, to protect putative class members from any future misleading or coercive

 7   communications about the litigation or Terms of Use or improper solicitation attempts. See, e.g.,

 8   Casey’s Gen. Stores, 517 F. Supp. 2d at 1089 (barring plaintiffs’ counsel who unethically

 9   solicited clients from contacting potential opt-in plaintiffs without first obtaining opposing

10   counsel’s or the court’s permission); Hamm v. TBC Corp., 597 F. Supp. 2d 1338, 1340 (S.D.

11   Fla.) (barring plaintiffs’ counsel who unethically solicited clients from representing future opt-in

12   clients not directly associated with named plaintiffs), aff’d, 345 F. App’x 406 (11th Cir. 2009).

13   Such relief should include an order requiring Edelson to preserve all communications between

14   Edelson (or others acting on its behalf, including clients) and other BFC users.

15                                              CONCLUSION

16             For the foregoing reasons, the Court should grant Defendants’ motion for a protective

17   order under Rule 23(d), and order: (1) that Edelson must immediately cease operating the Opt-

18   Out Website, and that any communications by Edelson to putative class members (not including

19   its clients) about the litigation or the impact of the Terms of Use on any legal rights of putative

20   class members in the litigation are subject to Court pre-approval; (2) that any opt-outs procured

21   by Edelson through the Opt-Out Website are invalid; (3) corrective notice (as described supra

22   Section II) to any putative class members whose purported opt-out notices are invalidated; and

23   (4) any further relief the Court deems necessary and appropriate to protect putative class

24   members from misleading communications or improper solicitation attempts from Edelson.

25

26   5
      The Opt-Out Website collects email and mailing addresses for all users it purports to assist in
     opting out, so corrective notice can efficiently be disseminated to the affected users. And
27   because Edelson’s conduct occasioned the need for such notice, it should pay distribution costs.
28
         DEFENDANTS’ MOTION FOR RULE 23(d)                          ORRICK, HERRINGTON & SUTCLIFFE LLP
         PROTECTIVE ORDER (2:15-cv-00612-RBL;                              701 FIFTH AVENUE, SUITE 5600
                                                       - 12 -            SEATTLE, WASH NGTON 98104-7097
         2:19-cv-00199-RBL)                                                       +1 206 839 4300
 1   DATED: January 30, 2020                         Respectfully submitted,

 2

 3    /s/ Mark Parris                                /s/ Emily Johnson Henn
      /s/ Paul Rugani                                /s/ Lindsey Barnhart
 4   Mark Parris (Bar No. 13870)                     Emily Johnson Henn (pro hac vice)
     mparris@orrick.com                              ehenn@cov.com
 5   Paul F. Rugani (Bar No. 38664)                  Lindsey Barnhart (pro hac vice)
     prugani@orrick.com                              lbarnhart@cov.com
 6   ORRICK HERRINGTON & SUTCLIFFE LLP               COVINGTON & BURLING LLP
     701 5th Avenue, Suite 5600                      3000 El Camino Real
 7   Seattle, WA 98104                               5 Palo Alto Square
     Telephone: (206) 839-4320                       Palo Alto, CA 94306
 8   Attorneys for Defendants Aristocrat             Telephone: (650) 632-4700
     Technologies, Inc., Aristocrat Leisure          /s/ Gary Rubman
 9   Limited, Big Fish Games, Inc. and               Gary Rubman (pro hac vice)
     Churchill Downs Inc.                            grubman@cov.com
10                                                   COVINGTON & BURLING LLP
                                                     One CityCenter
11                                                   850 Tenth Street, NW
                                                     Washington, D.C. 20001
12                                                   Telephone: (202) 662-6000
13                                                   /s/ Ashley M. Simonsen
                                                     Ashley M. Simonsen (pro hac vice
14                                                   pending)
                                                     asimonsen@cov.com
15                                                   COVINGTON & BURLING LLP
                                                     1999 Avenue of the Stars
16                                                   Los Angeles, CA 90067
                                                     Telephone: (424) 332-4782
17                                                   /s/ Matthew Q. Verdin
                                                     /s/ David Watnick
18                                                   Matthew Q. Verdin (pro hac vice)
                                                     mverdin@cov.com
19                                                   David Watnick (pro hac vice)
                                                     dwatnick@cov.com
20                                                   COVINGTON & BURLING LLP
                                                     Salesforce Tower
21                                                   415 Mission Street, Suite 5400
                                                     Telephone: (415) 591-7065
22
                                                     Attorneys for Defendants Aristocrat
23                                                   Technologies, Inc., Aristocrat Leisure
                                                     Limited, and Big Fish Games, Inc.
24

25

26

27

28
     DEFENDANTS’ MOTION FOR RULE 23(d)                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     PROTECTIVE ORDER (2:15-cv-00612-RBL;                      701 FIFTH AVENUE, SUITE 5600
                                            - 13 -           SEATTLE, WASH NGTON 98104-7097
     2:19-cv-00199-RBL)                                               +1 206 839 4300
